Citation Nr: 0212206	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  02-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUE

Entitlement to an earlier effective date than August 28, 
1992, for a grant of service connection for schizophrenia, to 
include on the basis of clear and unmistakable error. 

(The issue of entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person or being housebound will be addressed in a 
later decision.) 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran's Brother/Custodian  

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1966 to July 
1967.  The appellant is the veteran's brother and custodian.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  
Testimony presented at a June 2002 hearing before the Board 
Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2001), appears to be tantamount 
to a contention that an October 1996 Board decision was the 
product of clear and unmistakable error to the extent that it 
found that a December 1967 rating decision did not involve 
clear and unmistakable error.  The appellant is hereby 
informed that if he wishes to pursue this matter, he must 
file a motion for revision of the October 1996 decision 
pursuant to the Board's Rules of Practice codified at 38 
C.F.R. §§ 20.1400-1411 (2001). 

The Board is undertaking additional development on the issue 
of entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
being housebound pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After providing the 
notice and reviewing the response thereto, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the  appeal has been obtained by the 
RO.

2.  Entitlement to service connection for a psychiatric 
disability was denied by rating decisions dated in December 
1967 and August 1971; the veteran was notified of these 
decisions in December 1967 and September 1971, respectively, 
and did not appeal; these are the last final decisions 
denying this claim on any basis.  

3.  The veteran attempted to reopen his claim for service 
connection for schizophrenia in a statement received on 
August 28, 1992; this claim was reopened but denied on the 
merits by a hearing officer's decision dated in August 1994.  
This action was not based on receipt of previously missing 
service medical records  

4.  An October 1996 Board decision found that clear and 
unmistakable error was not committed in a December 1967 
rating decision.  

5.  Entitlement to service connection for schizophrenia was 
denied by the Board in a June 1997 decision; following an 
appeal, this decision was vacated by the United States Court 
of Appeals for Veterans Claims (hereinafter Court) in March 
1999 and the case was remanded to the Board. 

6.  Service connection for schizophrenia was granted by a 
February 2001 rating decision effective from August 28, 1992, 
the date of receipt of the claim to reopen; no document dated 
or received prior to August 28, 1992, may be construed as a 
claim to reopen the claim for service connection for 
schizophrenia and the applicable legal criteria do not 
provide for an effective date for the grant of service 
connection for schizophrenia prior to this date.


CONCLUSIONS OF LAW

1.  The December 1967 and August 1971 rating decisions are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

2.  The criteria for an earlier effective date than August 
28, 1992, for a grant of service connection for schizophrenia 
are not met.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(q)(1)(ii) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the adjudication below, the law, rather than the 
facts, are dispositive, and it is thus unclear if the VCAA is 
applicable to this case.  Nevertheless, the Board finds that 
the VA's duties, as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The appellant was notified of the evidence required 
for a grant of his claim by statement of the cased dated in 
January 2002.  The Board concludes that the discussion 
therein adequately informed the appellant of the information 
and evidence needed to substantiate his claim, thereby 
meeting the notification requirements of the VCAA.  Thus, 
there is no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence 
has been obtained by the RO, and the record does not suggest 
that there are additional pertinent records for submission by 
the appellant or that need to be obtained by VA.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  As such, the Board finds that the development 
requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities, including psychotic disorders such as 
schizophrenia, for which service connection may be presumed 
if the disorder is manifested to a degree of 10 percent or 
more within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Once a RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a). 

An award granted on the basis of receipt of new and material 
evidence, other than based on receipt of missing service 
medical records, may not be made effective prior to receipt 
of the claim to reopen.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2001).

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.105.  
Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel 
v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable 
error" in prior rating actions encompasses a situation in 
which the correct facts, as they were known at the time, were 
not before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id.

III.  Procedural Background/Analysis

Entitlement to service connection for "nervousness" was 
denied by a rating decision dated in December 1967 to which 
the veteran was notified in that month.  Service connection 
for schizophrenia was denied by an August 1971 rating 
decision to which the veteran was notified in September 1971.  
The evidence at the time of these decisions included the 
service medical records, which appeared to be complete.  None 
of these reports included a diagnosis of an acquired service 
psychiatric disorder.  Also of record at the time of an 
August 1971 rating decision was the first post-service 
evidence of treatment for schizophrenia dated in 1971, or 
well after the one year presumptive period delineated above.  
Timely appeals to these decisions were not filed.  As such, 
the rating actions of December 1967 and August 1971 are 
"final."  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a). 

Thereafter, the veteran attempted to reopen his claim for 
service connection for schizophrenia in a statement received 
on August 28, 1992.  This claim was reopened but denied on 
the merits by a hearing officer's decision dated in August 
1994.  The evidence deemed "new" and "material" by the 
hearing officer were statements by the veteran's former wife 
describing the veteran's behavior during service and his pre-
service employment and educational history.  The veteran 
appealed this decision to the Board.  An October 1996 Board 
decision found that clear and unmistakable error was not 
committed in the December 1967 rating decision, and remanded 
the issue of entitlement to service connection for 
schizophrenia.  Following development pursuant to this 
remand, the Board denied the veteran's claim for service 
connection for schizophrenia in a decision dated in June 
1997. 

After an appeal to the Court by the veteran, the June 1997 
decision was vacated by the Court and remanded to the Board 
in a March 1999 Court decision.  Pursuant to development 
requested by the Board in a January 2000 remand, the RO 
obtained an opinion from a VA psychiatrist in January 2001 
which linked the veteran's current schizophrenia to service.  
Thereafter, service connection for schizophrenia was granted 
by a February 2001 rating decision effective from August 28, 
1992, the date of receipt of the claim to reopen.  

In testimony presented by the appellant at his June 2002 
hearing, it was essentially contended that an earlier 
effective date for service connection for schizophrenia is 
warranted largely because there was a document at one time in 
the claims file reflecting treatment for schizophrenia within 
one year of service, namely a clinical report from the VA 
Medical Center in New Orleans reflecting a diagnosis of 
schizophrenia claimed to have been dated on November 11, 
1967.  Numerous attempts to document the existence of this 
report have been undertaken, and review of the claims file 
reveals no objective evidence to confirm the testimony of the 
appellant or contentions of those representing the appellant 
in this regard.  Moreover, this argument, and additional 
argument advanced at this hearing, essentially raised the 
issue of entitlement to an earlier effective based on clear 
and unmistakable error being committed in the rating actions 
dated in 1967 and 1971 denying entitlement to a psychiatric 
disorder.  However, these rating actions were "subsumed" by 
the October 1996 Board decision that found that no clear and 
unmistakable error had been committed in the December 1967 
rating decision.  Therefore, absent a successful motion for 
revision of this Board decision, an earlier effective date 
based on clear and unmistakable error in the 1967 or 1971 
rating decisions cannot be granted as a matter of law.  
Sabonis v. Brown, 6 Vet App. 426, 430, (1994).  

As indicated above, the basis for the reopening and ultimate 
allowance of the claim for service connection for 
schizophrenia clearly was not the receipt of "missing" 
service medical records.  The complete service medical 
records were associated with the claims file and considered 
at the time of the 1967 and 1971 rating decisions in 
question.  The basis of the grant of service connection was 
clearly the receipt of the VA medical opinion in January 2001 
linking schizophrenia to service.  As such, the legal 
criteria pertaining to effective dates based on "reopened" 
claims codified at 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q) 
are for application. 

In the instant case, the claim to reopen was received on 
August 28, 1992, and the RO thus correctly assigned this date 
as the effective date for the grant of service connection for 
schizophrenia.  No document dated or received prior to this 
time can be construed as a claim to reopen the claim for 
service connection for schizophrenia, nor is it so contended.  
As such, an earlier effective date cannot be granted.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) 
(2000).  These criteria are controlling, and a review of the 
other potentially applicable laws and regulations does not 
reveal a provision under which an earlier effective date can 
be assigned. 






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an earlier effective date earlier than August 
28, 1992, for a grant of service connection for schizophrenia 
is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

